                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                             4:19CR3011

      vs.
                                                            ORDER
TAWHYNE M. PATTERSON, SR.,
DAMON D. WILLIAMS, DANTE D.
WILLIAMS,  IRA     MORROW, and
WILLIAM BOOTHE, III,

                  Defendants.



      All defense attorneys have now reviewed the government’s voluminous
discovery. With the consent of all counsel, a pretrial motion deadline and trial
setting can now be scheduled. With the agreement of all parties,

      IT IS ORDERED:

      1)    As to all defendants, pretrial motions and briefs shall be filed on or
            before March 27, 2020.

      2)    As to all defendants, trial of this case is set to commence before
            the Honorable John M. Gerrard, Chief United States District Judge,
            in Courtroom 1, United States Courthouse, Lincoln, Nebraska, at
            9:00 a.m. on April 27, 2020, or as soon thereafter as the case may
            be called, for a duration of eight (8) trial days. Jury selection will be
            held at commencement of trial.

      3)    As to all defendants, the additional time arising as a result of the
            granting of the motion, the time between today’s date and March 27,
            2020, shall be deemed excludable time in any computation of time
            under the requirements of the Speedy Trial Act, because although
            counsel have been duly diligent, additional time is needed to
            adequately prepare this case for trial and failing to grant additional
            time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1),
            (h)(6) & (h)(7). Failing to timely object to this order as provided under
     this court’s local rules will be deemed a waiver of any right to later
     claim the time should not have been excluded under the Speedy
     Trial Act.

December 17, 2019.
                                    BY THE COURT:

                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge
